Citation Nr: 1414654	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  07-32 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for generalized headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to October 1990 and from January 1998 to March 2002.  He died in September 2010.  The appellant is his surviving spouse.  

This matter was previously dismissed by the Board due to the Veteran's death; however, the appellant successfully petitioned to be substituted as the claimant pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, allowing substitution in case of death of a claimant who dies on or after October 10, 2008.)  

The claim was denied by the Board in December 2011.  The appellant appealed to the Veterans Claims Court.  In June 2013, the Court Clerk granted a Joint Motion for Partial Remand, vacating that portion of the Board's decision denying a higher rating for headaches and returning that issue to the Board for further consideration.  


FINDING OF FACT

The Veteran's headaches were capable of producing severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no more, for generalized headaches has been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under DC 8100 (migraine headaches), a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum schedular evaluation of 50 percent is awarded when migraines are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In Pierce v. Principi, 18 Vet. App. 440 (2004), the Court found the phrase "productive of severe economic inadaptability" could be read to include "capable of producing" severe economic inadaptability.  Additionally, establishing economic inadaptability did not require demonstrating that a claimant be completely unable to work. 

In the present case, the evidence reflected some indications of economic inadaptability.  In a September 2006 VA examination report, the Veteran reported recurrent headaches resulting in nausea, vomiting, and light and sound sensitivity occurring on average twice per week, lasting 12 to 24 hours, and rendering him unable to work during flare-ups.  In the October 2007 substantive appeal, he stated that he had suffered one to three headaches per week for over a year, leaving him bedridden for one to two days with vomiting.  

A June 2008 VA treatment record showed continued complaints of migraines and that he had been hospitalized for them.  During a May 2009 VA examination, the Veteran stated he could not perform daily functions or work during headache episodes.  He had to stay in bed and use ice packs on his eyes, back and neck.  If a migraine had onset during work he would try to hide the symptoms.  

The Veteran was competent to report such lay symptomatology as headaches and their resulting impairment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evidence at least suggests that the generalized headaches result in some degree of economic inadaptability.  

Admittedly, during a mental health evaluation in May 2009, the Veteran stated that he had not missed work due to headaches in two years.  Nevertheless, he also stated that he tried to hide his symptoms at work and that his disability was accommodated to some degree by his supervisor because he worked nights.  Thus, while his headaches did not rendered him unemployable, they resulted in some degree of economic inadaptability.  Therefore, a 50 percent rating for generalized headaches is warranted.  

As a 50 percent rating is the maximum schedular evaluation available under DC 8100, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate in the present case.  To the contrary, the symptoms the Veteran described and the findings made by the various medical professionals, such as headaches and nausea and the impact on his work, are the symptoms included in the criteria found in the rating schedule for his disability.  Therefore, referral for an extra-schedular evaluation is not warranted.  

In conclusion, the Board finds a rating of 50 percent and no higher is warranted for the Veteran's generalized headaches for the entire time on appeal.  As a rating in excess of 50 percent is not warranted, the benefit of the doubt doctrine is not applicable to that portion of the pending appeal.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran (now appellant) was advised of VA's duties to notify and assist in the development of the claim prior to initial adjudication.  August 2006 and April 2009 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The August 2006 notice letter also informed him as to how ratings and effective dates were assigned.  Finally, the August 2006 letter was provided the Veteran prior to the January 2007 rating decision on appeal.  

With regard to the duty to assist, the service treatment records and pertinent VA and private post-service treatment records have been secured.  VA is not aware, and the appellant has not pointed to, any pertinent evidence not yet obtained.  In addition, the Veteran underwent VA examinations in September 2006 and May 2009.  These examination are found to be adequate for rating purposes.  The examiners reviewed the medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disability.  

As such, VA has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  She has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  



ORDER

A 50 percent rating, but no more, for generalized headaches is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


